UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1463



TIRSIT GIDEY,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-602-706)


Submitted:   October 20, 2004          Decided:     November 23, 2004


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Caitlin A. Brazill, CATHOLIC CHARITIES IMMIGRATION LEGAL SERVICES,
Washington, D.C., for Petitioner.    Peter D. Keisler, Assistant
Attorney General, Linda S. Wendtland, Assistant Director, Ann
Carroll Varnon, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tirsit Gidey, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming, without opinion, the immigration judge’s (IJ) denial of

her application for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).

          We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”   Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992). We have reviewed the administrative record and the

immigration judge’s decision and find substantial evidence supports

the conclusion that Gidey failed to establish the past persecution

or well-founded fear of future persecution necessary to establish

eligibility for asylum.   See 8 C.F.R. § 1208.13(a) (2004) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); Elias-Zacarias, 502 U.S. at 483 (same).

          Next, we uphold the Board’s denial of Gidey’s application

for withholding of removal.      The standard for withholding of

removal is “more stringent than that for asylum eligibility.”

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).     An applicant for

withholding must demonstrate a clear probability of persecution.

INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).    As Gidey failed




                               - 2 -
to establish refugee status, she cannot satisfy the higher standard

necessary for withholding.

          Furthermore, we conclude substantial evidence supports

the IJ’s determination that Gidey did not establish it was more

likely than not that she would be tortured if removed to Ethiopia,

see 8 C.F.R. § 208.16(c)(2) (2004), and thus, the IJ properly

denied her petition for protection under the CAT.

          Finally, Gidey’s claim that the Board’s use of the

summary affirmance procedure under 8 C.F.R. § 1003.1(e)(4) (2004)

violated her due process rights is foreclosed by our decision in

Blanco de Belbruno v. Ashcroft, 362 F.3d 272 (4th Cir. 2004).        In

Blanco   de   Belbruno,   we   held   that   “the   BIA’s   streamlining

regulations do not violate an alien’s rights to due process of law

under the Fifth Amendment.”     Id. at 282-83.

          Accordingly, we deny Gidey’s petition for review.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                        PETITION DENIED




                                 - 3 -